                             IN THE
                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                    CHARLOTTESVILLE DIVISION



     UNITED STATES OF AMERICA               )
                                            )
                                            )
     V.                                    ) Case
                                           ) No.: DVAW318CR000025-003
                                           )
     THOMAS WALTER GILLEN,                 )
                                            )
                   Defendant                )    NOTICE OF APPEAL
                                           )



           Notice is hereby given that the defendant, THOMAS WALTER

     GILLEN, in the above-referenced criminal case, hereby appeals to the

     United States Court of Appeals for the Fourth Circuit from the final

     Judgment and Sentencing Order of the Court entered in this case on

     July 26, 2019. The Defendant moves the Court to waive any fees and

     costs required to give notice of appeal because of his indigency.

                                               Respectfully submitted,

                                               THOMAS WALTER GILLEN

                                               By Counsel

                                                      S/ David A. Eustis, Esq.
                                                      VSB # 48009
                                                      Eustis & Graham, PC
                                                      P.O. Box 2195
                                                      609 E. High Street
                                                      Charlottesville VA 22902



Case 3:18-cr-00025-NKM-JCH Document 167 Filed 07/30/19 Page 1 of 2 Pageid#: 1192
                                                     Tel: 434-293-9900
                                                     Fax: 434-293-9996
                                          eustisandgrahamlaw@earthlink.net




                           CERTIFICATE OF SERVICE

         I hereby certify that on July 30, 2019, I electronically filed the
     foregoing Notice of Appeal with the Clerk of the Court using the CM/ECF
     system that will send notification of such filing to all counsel of record.




                                                   S/ David A. Eustis
                                                ________________________
                                                   David A. Eustis
                                                   VSB # 48009
                                                   Eustis & Graham, PC
                                                   P.O. Box 2195
                                                   609 E. High Street
                                                   Charlottesville VA 22902
                                                   Tel: 293-9900
                                                   Fax: 293-9999
                                           eustisandgrahamlaw@earthlink.net




                                      2
Case 3:18-cr-00025-NKM-JCH Document 167 Filed 07/30/19 Page 2 of 2 Pageid#: 1193
